Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
	The examiner is in receipt of applicant’s response to restriction requirement mailed 2/22/2021, which was received 4/19/2021. Acknowledgement is made to the election of Species Group IA including claims 1,2,13,14,19 and 20 without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case claims 19 and 20 switch statutory classes and the examiner is unable to determine if the claims is a method or apparatus. MPEP 2173.05(p) states “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) ( claim directed to an automatic 35 U.S.C. 112, second paragraph)”.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,2,13,14,19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 13 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
13.    (Original) A user recommendation device, comprising:
a first obtaining unit, configured to obtain combination information from a first user, wherein a first type of the combination information comprises first cluster information and an option control, the option control is one of a first type of option control and a second type of option control;
a recognition unit, configured to recognize the combination information from the first user; a matching unit, configured to match, in a case that the recognition unit recognizes the combination information from the first user as being in the first type, the first cluster information of the combination information from the first user with the first cluster information of the combination information from a second user, wherein the option control of the combination information from the second user is different from the option control from the first user; and
a transmission unit, configured to transmit information of the second user to the first user in a case that the matching unit matches successfully.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the device and units obtain recognize, match and transmit, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “transmit, store, acquire, accept, determine, generate and transmit” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
ecommendation device, comprising:
a first obtaining unit, configured to obtain combination information from a first user, wherein a first type of the combination information comprises first cluster information and an option control, the option control is one of a first type of option control and a second type of option control;
a recognition unit, configured to recognize the combination information from the first user; a matching unit, configured to match, in a case that the recognition unit recognizes the combination information from the first user as being in the first type, the first cluster information of the combination information from the first user with the first cluster information of the combination information from a second user, wherein the option control of the combination information from the second user is different from the option control from the first user; and
a transmission unit, configured to transmit information of the second user to the first user in a case that the matching unit matches successfully.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 13 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of the device and units, are recited at a high-level of generality (i.e., as a generic device or unit performing a generic device and unit functions of transmitting, matching and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (a user device).  For example, stating that the user device 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.

receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
receiving clustered loan information at a server and having it matched to clustered information from an identified provider; Mortgage Grader, Inc v First Choice Loan Services.
Coordinating loan application over the internet by receiving clustered loan information at a server and having it matched to clustered information from an identified provider, Lending Tree v Zillow.
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 13 does not provide an inventive concept and does not qualify as eligible subject matter. 

Claims 2 and 14 are dependencies of claims 1 and 13. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein a second type of the combination information comprises first cluster information and an option control, the option control is a third type of option control;
the matching unit is further configured to match, in a case that the combination information from the first user is recognized as being in the second type, the first cluster information of the combination information from the first user with the first cluster information of the combination information from a third user, wherein the option control of the combination information from the third user is the third type of option control; and
the transmission unit is further configured to transmit information of the third user to the first user in a case that the matching unit matches successfully.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,13,14,19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schaefer et al (US PG PUB 20140279352).

In regards to claim 1, Schaefer teaches a user recommendation method, comprising:
obtaining combination information from a first user, wherein a first type of the combination information comprises first cluster information and an option control (Schaefer, para 0011, consumer identifies as a requester of a product or service and provides cluster information defining their need), the option control is one of a first type of option control and a second type of option control (Schaefer, FIG 5, user takes option of either a provider 2000 or a consumer item 3000);

transmitting, in a case that the matching succeeds, information of the second user to the first user (Schaefer, FIG 5, matching response from seller are forwarded to consumer1440).

In regards to claim 2, Schaefer teaches wherein a second type of the combination information comprises first cluster information and an option control, the option control is a third type of option control, the method further comprises:
matching, in a case that the combination information from the first user is recognized as being in the second type, the first cluster information of the combination information from the first user with the first cluster information of the combination information from a third user, wherein the option control of the combination information from the third user is the third type of option control (Schaefer, FIG 6, when option control is not registered and to further marketplace participation the system matches third option control participates that have not completed registration, item 5100 and para 0197, provider options to provide social networking information); and


In regards to claim 13, Schaefer teaches a user recommendation device, comprising:
a first obtaining unit, configured to obtain combination information from a first user, wherein a first type of the combination information comprises first cluster information and an option control, the option control is one of a first type of option control and a second type of option control;
a recognition unit, configured to recognize the combination information from the first user; a matching unit, configured to match, in a case that the recognition unit recognizes the combination information from the first user as being in the first type, the first cluster information of the combination information from the first user with the first cluster information of the combination information from a second user, wherein the option control of the combination information from the second user is different from the option control from the first user; and
a transmission unit, configured to transmit information of the second user to the first user in a case that the matching unit matches successfully (see response to claim 1).

In regards to claim 14, Schaefer teaches, wherein a second type of the combination information comprises first cluster information and an option control, the option control is a third type of option control;
the matching unit is further configured to match, in a case that the combination information from the first user is recognized as being in the second type, the first cluster information of the combination information from the first user with the first cluster information of the combination information from a third user, wherein the option control of the combination information from the third user is the third type of option control; and
the transmission unit is further configured to transmit information of the third user to the first user in a case that the matching unit matches successfully (see response to claim 2).

In regards to claim 19, Schaefer teaches a server, comprising: a memory, configured to store computer programs; and a processor, configured to execute the computer programs stored in the memory to perform the user recommendation method according to claim 1 (see response to claim 1).

In regards to claim 20, Schaefer teaches a storage medium storing programs, wherein when running on a device installed with the storage medium, the programs control the device to perform the user recommendation method according to claim 1 (see response to claim 1).


Patents, PGPUBS and NPL
	(i) US PG PUB 20160086231 to Darvey teaches “Internet website, communication means, databases, software matching engine, and business method that collectively allow a consumer to rapidly enlist the services of an appropriate repair resource, facilitated for fee by the Operator of the present invention” (Abstract).
	(ii) US PGPUB 201501700233 to Lisitsa teaches “novel consumer Internet services which are built on common principles of intelligent hosting, direct trade between individuals and small businesses without middlemen, direct matching of individuals, aggregated persistent search for any commodity or service, and safe electronic commerce and personal communications environment provided by Trusted Net services. This patent application also describes the integration of consumer Internet services into a consumer-centric Internet portal (abstract).
	(iii) US PGPUB 20130166601 to Chrapko et al teaches “Systems and methods for social graph data analytics to determine the connectivity between nodes within a community are provided. A user may assign user connectivity values to other members of the community, or connectivity values may be automatically harvested, calculated, or assigned from third parties or based on the frequency of interactions between members of the community. Connectivity values may represent such factors as alignment, reputation, status, and/or influence within a social graph within the network community, or the degree of trust. Social graph data analytics may be used to determine a network connectivity value from all or a subset of all of the retrieved paths and/or one or more connectivity statistics value associated with the first node and/or the second node. A parallel computational framework may operate in connection with a key-value store to 
(iv) US Patent 9740709 to Mawji et al. teaches “Systems, devices, and methods are described herein for searching for entities based on trust score and geography. The trust score may be calculated between entities including, but not limited to, human users, groups of users, organizations, or businesses/corporations and may take into account a variety of factors, including verification data, network connectivity, publicly available information, ratings data, group/demographic information, location data, and transactions to be performed, among others. A user may search for entities within a certain geographic location that meet a desired trust score. The results of the search may be generated for display on a user device, for example, by generating a map that shows the current location of the user device and the identified entities. The search may be filtered by entering an anticipated activity or transaction to be performed or desired by the user, and thereby returning entities that are associated with the activity or transaction (abstract).
(v) Bankcard 1,2 and 3 are a collection of articles and webpages that describe the system of Bankcard that uses a marketplace to identify sellers and consumers of goods and services that may barter their good as either a merchant or consumer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.

Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625